WEBB, J.
This is a suit for a balance due on open account, in which defendant pleaded a general denial and the prescription of three years.
On trial judgment was rendered in favor of plaintiff and against defendant for the amount sued for and defendant appeals; but the cause was not argued and defendant has, not filed any brief and suggested any error in the ruling of the trial court.
The record shows that the account is for items charged against defendant for premiums due on insurance policies issued through plaintiff to defendant who was represented by her brother on which a payment was made and the account acknowledged on March 9, 1923, and the present suit was filed and service obtained on defendant on March 9, 1926.
The payment and acknowledgment of the account interrupted prescription, and the plea was properly overruled and judgment rendered for plaintiff (Bennett-Brewer Hardware Co. vs. Wakeman, 160 La. 407, 107 So. 206; Holmes & Co. vs. Hiller, 7 La. App. 590), and the judgment is affirmed.